DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "many warp textile cords" and “few wefts” in claim 1 are relative terms which renders the claim indefinite.  The terms "many" & “few” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the 
Claim 1 recites the limitation "the weft yarn" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation of “the weft yarn” is interpreted as “a weft yarn”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morey (U.S Patent 3349359) and Shimizu et al (JPH03251440A - see machine translation attached).
Regarding claim 1, Morey discloses a method for manufacturing a belt-shaped (i.e. elongated) cord member by cutting a rubber topped fabric produced by covering a topping rubber (Column 1, lines 49-55) on an interdigitated (i.e. woven together) fabric formed by interweaving warp textiles cords and wefts to a predetermined width (Figures 2 & 10-12; Column 1, lines 35-48). 
Morey discloses a step of forming an interdigitated fabric by arranging a cord having conductivity (16 – conductive fibers) (Column 3, lines 39-50) for every predetermined number of warp textile cords (14 – non-conductive fibers) (Column 3, lines 50-55), which is then interwoven with a weft yarn (13 & 13’) to form an interdigitated fabric (Figure 2; Columns 3-4, lines 39-75 & 1-31). 
Morey further discloses a rubber topped fabric producing step of topping rubber (silicone rubber) on the front and back surfaces (i.e. covering or sealing) of the interdigitated fabric to produce the rubber topped fabric (Column 1, lines 49-55; Figure 5). 
Morey further discloses a cutting step of cutting the rubber topped fabric by every predetermined number of the textile cords (Claim 13; Column 6, lines 1-7), wherein the cutting step the rubber topped fabric is cut along the textile cord in which a cord having conductivity is arranged (Column 6, lines 1-33), after the position of the textile cords specified by energizing (i.e. supplying heat or energy) the fabric (Claim 13; Columns 5-6, lines 47-75 & 1-7). Morey discloses that the cutting is performed along predetermined 
With regards to the limitation of energizing the fabric to specify position of the cords, Morey discloses applying a heated plastic material to regions 78 (the fabric is cut at the center of the regions 78 – Figure 10-12) before cutting, and then cutting along regions 78 (Figures 10-12; Columns 5-6, lines 60-75 & 1-7). 
The application of the heated plastic material would naturally serve to heat or energize the fabric, and further the fact that the fabric is cut along the center of regions 78, wherein the fabric has heated plastic material applied (i.e. is heated or energized), points towards the energizing or heating specifying the position of the textile cords. As the cutting takes place at the spot of heating or energizing, after the step of heating or energizing, the heating or energizing essentially serves to identify or specify the position for cutting. 
In the event the applicant disagrees with the explanation as regards to the positons of the cords being specified, it is known in the art to specify a position of the cords prior to cutting, as disclosed by Shimizu.
Shimizu is also drawn to the art of cutting a belt (1) of rubberized steel cords (2) (i.e. a rubber topped fabric with conductive fibers/cords) (Abstract; ‘Description’ section of document, pg.2 (pg numbers from hereon out refer to pg numbers of entire document, not just description section) lines 13-15; Figures 1-2). Shimizu discloses a cutter (35 & 36) that cuts along a middle line ‘S’ between steel cords (2) by using 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Morey, specifically the cutting step of Morey, with the step of specifying a position of cords prior to cutting by using a magnetic sensor to sense the cords and specify their positions, and then accordingly cut, as disclosed by Shimizu, to arrive at the instant invention and step of energizing in order to specify (combination of Morey and Shimizu), in order to automatically guide the cutter to cut between cords, and to eliminate defects of poor joining (i.e. joining upon cutting) (‘Effect of Invention’ pg. 4, lines 108-113).

Regarding claim 2, Morey has further disclosed the cord having conductivity is inserted along the textile cord (Figure 2). It can be seen from Figure 2, that the conductive fiber is inserted along or next to the non-conductive fiber. 

Regarding claim 3, Morey has further disclosed the insertion of the conductive cord being linearly along the side face of the textile cord (Figure 2). It can be seen from figure 2 that the conductive fiber (16) is inserted or placed linearly along the side face of the non-conductive fiber (14) (i.e. linearly or straight along a side face of a textile cord).

Regarding claim 7, Morey has disclosed the belt-shaped cord member being a jointless band (Figures 10-12). It can be seen from Figures 10 & 12, that after cutting the fabric is a jointless band (i.e. is not attached to anything and is a free-standing band/strip or elongated shape member) (Column 6, lines 1-33).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morey (U.S Patent 3349359) and Shimizu et al (JPH03251440A - see machine translation attached) and Li (CN102644137A - see machine translation attached).
Regarding claim 4, Morey and Shimizu both have not explicitly disclosed the conductive fiber/cord being wound around the textile cord in spiral form on the side surface of the textile cord. This limitation is known from Li.
Li is also drawn also to the art of a conductive yarn and cloth structure that is woven (i.e. fabric) ([0002]; [0007]). Li discloses an electric heating wire (12) ((i.e. conductive wire) being spirally wound ([0027]; [0013]) around non-conductive yarn (11) [0010] (Figures 1-3; [0042-0051]). Li further discloses that the fabric structure of the invention can save more than 65% of power supply [0026].
It would have been obvious to an ordinarily skilled artisan to have modified the method of Morey, specifically the winding of conductive fiber ebbing spirally around the 
Furthermore, the conductive wire being spirally wound around a non-conductive wire/cord/fiber is known in the prior art, and as such the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morey (U.S Patent 3349359) and Shimizu et al (JPH03251440A - see machine translation attached) and Bretoniere (U.S Patent 4538054).
Regarding claim 5, Morey and Shimizu both have not explicitly disclosed the thickness of the cord having conductivity to be 120 to 240 dtex. This limitation is known from Bretoniere.
Bretoniere is also drawn to the art of an electrical heating fabric with the fabric comprising of non-conductive and conductive fibers (Abstract), and further that the fabric can be covered with plastic (Column 5, lines 8-13). Bretoniere discloses conductive warp fibers with and non-conductive warp threads being part of the fabric (Column 3, lines 20-35), and further discloses that the electrically conductive threads have a thickness of 134 dtex (Column 5, lines 35-41). The thickness as disclosed falls within the instantly claimed range, and thus anticipates the instantly claimed range. 
It would have been obvious to an ordinarily skilled artisan to have modified the thickness of the conductive fibers of Morey to be the thickness of 134 dtex (and falling 
Furthermore, it would have been obvious to an ordinarily skilled artisan to have modified the method of Morey, with the thickness as disclosed by Bretoniere, to arrive at the instant invention, in order to have heating elements with controllable heating capacity (Column 2, lines 35-45).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morey (U.S Patent 3349359) and Shimizu et al (JPH03251440A - see machine translation attached) and Kato et al (U.S Patent 4580132).
Regarding claim 6, Morey has disclosed the step of energizing (see claim 1 rejection above). Shimizu has disclosed the step of using a magnetic sensor to scan the surface of the fabric to determine/specify the position of the cords (i.e. steel cords/conductive cords) (see claim 1 rejection above). Morey and Shimizu, however, have not explicitly disclosed energizing while scanning/sensing, i.e. scanning or sensing with the sensors while energizing. However, this limitation is known from Kato.
Kato is also drawn to the art of detecting conductive material in glass fibers or articles made of glass fibers (Title; Abstract). Kato discloses a process and apparatus for detecting conductive material in fabric containing glass fibers (i.e. textile fibers with conductive fibers, as in Morey and Shimizu) (Column 2, lines 7-53). Kato discloses the 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Morey and Shimizu, with the step of energizing while scanning/sensing (i.e. scanning or sensing while energizing the fabric), as disclosed by Kato, to arrive at the instant invention, in order to be able to detect even a trace amount of conductive matter (Column 2, lines 40-42), and further for accurate detection of conductive material in glass fibers (i.e. conductive fibers in textile fibers) (Column 1, lines 60-65). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S PG Pub 20130199349 A1 (drawn to a device for trimming edges of rubberized fabrics).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431.  The examiner can normally be reached on Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712